Citation Nr: 0204988	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard of Michigan 
from October 1986 to October 1988, with active duty for 
training from December 1986 through March 1987.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Detroit, 
Michigan, which denied the benefit sought on appeal.

This matter was previously denied by the Board in a February 
2001 decision.  That decision was appealed to the United 
States Court of Appeals for Veterans Claims ("Court").  In a 
December 2001 Order, the Court vacated the February 2001 
Board decision, and remanded the matter to the Board for 
development consistent with the parties' Joint Motion for 
Remand and for a Stay of Proceedings ("Joint Motion").


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  As the appellant does not meet the specified service 
requirements, he is not classified as a "veteran." 

3.  The medical evidence of record does not show that a 
psychiatric disorder was demonstrated during the appellant's 
period of active duty for training.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Characterization of service

The Board notes that the Army National Guard of Michigan 
Report of Separation characterizes the appellant's service 
from December 1986 through March 1987 as inactive duty 
training, and that the RO considered the period as such.  
Nevertheless, the Board finds that given the length, place 
and nature of the appellant's service, the appellant actually 
had active duty for training.  Such a finding on the part of 
the Board does not prejudice the appellant, as the finding is 
more favorable to the appellant because both diseases and 
injuries may be considered in a claim of service connection.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) ("[I]f BVA 
determines that [an] omission from the statement of the case 
did not prejudice the claimant or violate VA's statutory duty 
to assist, BVA [can] properly render a decision on the 
appeal....").

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
claimant).  

Regarding the VCAA, the Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions and a statement of the case issued in September 1999.  
The RO also made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file.  
For example, the appellant's service medical records have 
been obtained, and reports of hospitalization and treatment 
from the following private facilities are of record: reports 
dated February 1988 through July 1989 from Aurora Hospital 
Osteopathic; reports dated November 1993 through December 
1993 from Detroit Psychiatric Institute; reports dated August 
1994 through October 1994 from Michigan Health Center; 
reports dated April 1996 from New Center Community Mental 
Health Services; reports dated August 1996 through August 
1998 from Greater Detroit Hospital; and reports dated April 
1997 through June 1997 from Detroit Receiving Hospital.  
Additionally, copies of an administrative decision regarding 
the character of the appellant's discharge, as well as 
documentation of an upgrade in discharge status, are of 
record.

The record also indicates that in May 1999, the appellant's 
Social Security Administration file was received.  38 U.S.C.A 
§ 5107A; see Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992).  

In the instant case, the appellant has been informed through 
correspondence that he was free to submit any materials 
relevant to his claim, and he has failed to furnish such 
evidence in response.  Although the Board's February 2001 
decision has been vacated and remanded, it nonetheless 
remains a matter of record.  In that decision, the appellant 
was again apprised of the general requirements to 
substantiate his claim of service connection.  In sum, it 
cannot be doubted that the appellant has been informed of the 
evidence needed to substantiate his claim; the claim has been 
fully investigated and developed, and the claim is ready for 
appellate review in light of the VCAA and other applicable 
law.  


Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged under 
conditions other than dishonorable.  38 U.S.C.A. § 101(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.1(d) (2001).   

Active military, naval, or air service includes any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Active duty for training (ADT) is, inter alia, full-
time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Active 
military, naval, or air service also includes any period of 
inactive duty training (IDT) during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Inactive duty training means, inter alia, duty 
other than full-time duty prescribed for Reserves or the 
National Guard of any state.  38 U.S.C.A. § 101(23); 38 
C.F.R. § 3.6(d).

Generally, to prove service connection, a claimant must 
submit:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, a veteran is entitled to a presumption of service 
connection where he or she has served continuously for 90 
days or more and a psychosis manifests itself to a degree of 
10 percent or more within one year from the date of 
termination of such service. The presumption shall apply even 
if there is no evidence of the disorder during the period of 
service, unless the presumption is rebutted by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Factual background

Service medical records

At the time of the appellant's enlistment into the Army 
National Guard of Michigan in October 1986, no psychiatric 
disorders were noted on his entrance examination.  His report 
of medical history was also negative for psychiatric 
problems.  Additional service medical records fail to 
indicate any complaints of, or treatment for, a psychiatric 
disorder.  

Moreover, although the appellant's discharge from the Army 
National Guard was upgraded in November 1998 to an Honorable 
Discharge due to his being "Medically Unfit for Retention," 
such is not indicative or suggestive that the medical basis 
for his separation was incurred in, or as a result of any 
active service.  Indeed, the Board observes that in an April 
1998 statement, the appellant reported that he was admitted 
to a psychiatric hospital in January 1998, and it was because 
of this hospitalization that he was unable to attend his 
scheduled National Guard Unit drill.  In other words, that 
the appellant was discharged from the National Guard due to 
his absence without authority from scheduled drills, albeit 
due to a then-manifesting psychiatric disorder, is evidence 
of the non-incurrence of the disorder as a result of such 
military service.      

Private medical records

The evidence associated with the claims file contains several 
reports of private hospitalization and treatment for a 
psychiatric condition.  The first of these records is dated 
February 1988, from Aurora Hospital Osteopathic.  The 
appellant was admitted following an act of violence, and was 
diagnosed with depressed psychosis.  The report of 
hospitalization noted that the appellant had had no prior 
psychiatric hospitalizations.  

In addition to further treatment at Aurora Hospital 
Osteopathic, the claims file contains reports of 
hospitalizations for a psychiatric condition at five other 
facilities from November 1993 through June 1997.  None of 
these reports contains competent medical evidence to 
establish that the appellant's psychiatric disorder was 
incurred during the appellant's period of ADT.  

Analysis

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  As the medical evidence of record shows extensive 
treatment for a psychiatric disorder beginning in February 
1988, there is little doubt of the existence of a current 
disability.  However, as will be discussed below, the 
evidence of record fails to establish the remaining two 
elements of a service connection claim.

The evidence of record fails to establish that the appellant 
received psychiatric treatment during his period of ADT.  The 
evidence associated with the claims file further fails to 
contain competent medical findings that his present 
psychiatric condition relates to an incident occurring in his 
period of ADT.  Without such evidence, a grant of service 
connection on a direct basis is not possible.  

As noted previously, a psychosis is a chronic disease subject 
to presumptive service connection.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, to be 
entitled to presumptive service connection, (i.e., as opposed 
to  service connection on a direct basis), an appellant must 
have veteran status.  The appellant here does not qualify for 
veteran status because he has not had active service.  The 
appellant's records indicate service with the Army National 
Guard of Michigan from October 1986 until October 1988, and 
further reflect ADT from December 1986 until Match 1987.  
Only the period of ADT could constitute active service, and 
then only if it could be shown that his psychiatric disorder 
was incurred or aggravated during such ADT.  See 38 U.S.C.A. 
§ 101(a) (West 1991); 38 C.F.R. § 3.1(d) (2001).  As 
previously determined, no such evidence exists here, and 
therefore the appellant's period of ADT does not qualify as 
active service under 38 U.S.C.A. § 101(24); 38 C.F.R. § 
3.6(a).  Thus, the appellant is not a veteran, and does not 
enjoy the benefit of presumptive service connection for his 
psychotic  disorder.    

In sum, the evidence does not show that a psychiatric 
disorder, to include a psychosis, was manifested during the 
appellant's ADT.  As such, service connection is not 
warranted because his ADT does not constitute active service, 
and the appellant is therefore not a veteran.  It therefore 
follows that the appellant is not eligible for presumptive 
service connection for his psychiatric disorder and the  
claim is denied.  

In reaching this decision, the Board observes that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a psychiatric disorder is denied. 



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

